EX-10.5 8 exhibit10-5.htm EXHIBIT 10.5

Exhibit 10.5

HOLDINGS SENIOR NOTES
EXCHANGE AGREEMENT

This HOLDINGS SENIOR NOTES EXCHANGE AGREEMENT (the "Agreement") is entered into
as of the 18th day of September, 2003, by and among CCH II, LLC, a Delaware
limited liability company ("CCH II"), CCH II Capital Corp., a Delaware
corporation ("Capital" and, together with CCH II, the "CCH II Issuers"), Charter
Communications Holdings, LLC, a Delaware limited liability company ("Holdings
LLC"), Charter Communications Holdings Capital Corporation, a Delaware
corporation ("Holdings Capital" and, together with Holdings LLC, "Holdings"),
and each of the affiliated holders listed on the schedules hereto (each a
"Holder" and, collectively, the "Holders"), with reference to the following
facts (capitalized terms used but not otherwise defined herein shall have the
meanings set forth in Exhibit A hereto):

A. Each Holder is the beneficial owner of certain of the outstanding senior
notes (the "Old Notes") issued by Holdings LLC and Holdings Capital, as set
forth on such Holder's Schedule I hereto;

B. Each Holder wishes to exchange those Old Notes owned by it that are listed on
its Schedule I for new 10.25% Senior Notes due 2010 (the "New Notes") to be
issued by the CCH II Issuers, on the basis set forth in this Agreement and on
Schedule I; and

C. The CCH II Issuers wish to effectuate such exchange on the terms and
conditions set forth herein;

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants hereinafter contained, the parties hereto agree as follows:

 1. Exchange. Subject to the terms and conditions of this Agreement, each Holder
    agrees to sell, and the CCH II Issuers agree to purchase, the Old Notes
    owned by such Holder and set forth on such Holder's Schedule I in exchange
    for New Notes, on the basis set forth in this Agreement and on such Schedule
    I. At the Closing (as defined below), or thereafter in the case of interest
    payments, the following transactions shall occur (such transactions in this
    Section 1 with respect to each Holder, the "Exchange"):

    1.1 Each Holder shall sell, assign and transfer to the CCH II Issuers (or
    their designee) all right, title and interest in and to, and all Claims in
    respect of, or arising or having arisen as a result of such Holder's status
    as a holder of, such Holder's Old Notes listed on Schedule I for such
    Holder, free and clear of all Liens.
    
    1.2 The CCH II Issuers shall pay or cause to be paid to each Holder in cash
    the sum of (a) all accrued and unpaid interest on the Old Notes (other than
    Old Notes which are senior discount notes) transferred by such Holder
    pursuant to Section 1.1 to, but not including, the Closing Date (as defined
    below), on the basis set forth in the Old Notes, and (b) in lieu of issuing
    fractional interests in New Notes, an amount equal to the principal amount
    (not to exceed $1,000 for any Holder) of any fractional interests in New
    Notes which would have been issued but for the last sentence of Section 1.3.
    Such payment shall be made within three business days following the Closing
    Date.
    
    1.3 In exchange for the transfer, sale and assignment of the Old Notes by
    each Holder to the CCH II Issuers, the CCH II Issuers shall deliver or cause
    to be delivered to such Holder the principal amount of New Notes as set
    forth on such Holder's Schedule I hereto. New Notes shall be issued only in
    minimum denominations of $1,000 and integral multiples thereof, and no
    fractional interests in New Notes shall be issued.
    
    1.4 The New Notes shall be subject to an indenture with a trustee of
    national standing selected by the CCH II Issuers, which indenture shall be
    in the form attached hereto, together with such changes consented to in
    writing by the Holders (which consent shall not unreasonably be withheld).
    The CCH II Issuers shall enter into a registration rights agreement with
    each Holder, which agreement shall be in the form attached hereto, together
    with such changes consented to in writing by the Holders (which consent
    shall not unreasonably be withheld). Each of the CCH II Issuers and each
    Holder shall execute and/or deliver such other documents and agreements as
    are customary and reasonably necessary to effectuate the Exchange in
    connection with the Closing.
    
    1.5 Closing. The closing of the Exchange (the "Closing") shall occur on such
    date (the "Closing Date") as is mutually acceptable to the Holders and CCH
    II, but no later than three business days after the date hereof.

    

 2. Representations and Warranties of the CCH II Issuers. The CCH II Issuers
    jointly and severally represent and warrant to each Holder, as of the date
    hereof and as of the Closing Date, that:

    2.1 Organization and Qualification. Each of the CCH II Issuers is an entity
    duly organized, validly existing and in good standing under the laws of the
    jurisdiction of its formation and has the requisite corporate or limited
    liability company power and authority to enter into and perform its
    obligations under this Agreement, and to own, lease and operate its assets
    and properties and to carry on its business as it is now being conducted.
    
    2.2 Authorization and Binding Obligation. Each of the CCH II Issuers has
    full corporate or limited liability company power to execute and deliver the
    Transaction Documents to which it is or will be a party. The execution and
    delivery of this Agreement by each CCH II Issuer and the performance of its
    obligations hereunder have been, and the execution and delivery of the other
    Transaction Documents by each CCH II Issuer and the performance of its
    obligations thereunder have been, duly authorized by all necessary corporate
    or limited liability company action, including any necessary approvals by
    their respective boards of directors or managers, and no other corporate or
    limited liability company proceedings on their part are or will be necessary
    for the execution and delivery of this Agreement and the other Transaction
    Documents and the performance of their obligations provided for herein and
    therein.  This Agreement has been, and the other Transaction Documents have
    been, or on or prior to the Closing Date, will be duly executed and
    delivered by each CCH II Issuer and, assuming this Agreement and the other
    Transaction Documents are or, on or prior to the Closing Date will be,
    binding obligations of each Holder party thereto, this Agreement
    constitutes, and the other Transaction Documents constitute, or on or prior
    to the Closing Date will constitute, valid and binding obligations of the
    CCH II Issuers, enforceable against them in accordance with their respective
    terms, subject, as to enforcement, to bankruptcy, insolvency, reorganization
    and other laws of general applicability relating to or affecting creditors'
    rights and to general equity principles.
    
    2.3 No Conflict; Required Filings and Consents.
    
     a. The execution and delivery of this Agreement and the other Transaction
        Documents by the CCH II Issuers and the performance of their obligations
        hereunder and thereunder will not (i) conflict with or violate the
        organizational documents of Holdings LLC, Holdings Capital, the CCH II
        Issuers or any of their direct or indirect subsidiaries or parent
        companies, (ii)  conflict with or violate any Legal Requirement
        applicable to Holdings LLC, Holdings Capital, the CCH II Issuers or any
        of their direct or indirect subsidiaries or parent companies, or by
        which any of their respective properties is bound or affected, or
        (iii) result in any breach of or constitute a default (or an event that
        with notice or lapse of time or both would become a default) under any
        note, bond, mortgage, indenture, contract, agreement, lease, license,
        permit, franchise or other instrument or obligation to which Holdings
        LLC, Holdings Capital, the CCH II Issuers or any of their direct or
        indirect subsidiaries or parent companies are a party or by which any of
        them or any of their respective properties are bound or affected, except
        where (in the case of clauses (ii) and (iii)) any of the foregoing would
        not, either individually or in the aggregate, have or reasonably be
        expected to have a Material Adverse Effect.
     b. The execution and delivery of this Agreement and the other Transaction
        Documents by the CCH II Issuers and the performance of their obligations
        hereunder and thereunder will not require any prior consent, approval or
        authorization, or prior filing with or notification to, any Governmental
        Authority, except where the failure to obtain such prior consents,
        approvals or permits, or to make such prior filings or notifications,
        would have or reasonably be expected to have a Material Adverse Effect.
    
    2.4 Material Disclosure. Charter Communications, Inc., a Delaware
    corporation ("CCI") has previously delivered to the Holders certain summary
    information regarding the business and financial condition of CCH II (the
    "CCH II Summary Information"). The non-financial information included in the
    CCH II Summary Information is accurate, as of the dates specified therein,
    in all material respects. The consolidated financial statements (including
    the notes thereto) included in the CCH II Summary Information present fairly
    in all material respects the respective consolidated financial positions,
    results of operations and cash flows of the entities to which they relate at
    the dates and for the periods to which they relate and have been prepared in
    accordance with United States generally accepted accounting principles
    applied on a consistent basis, subject to year end audit adjustments in the
    case of unaudited financial statements and to the exceptions to consistency
    related to the adoption of new generally accepted accounting principles
    described therein. There has been no change in the business or financial
    condition of CCI, Holdings, CCH II or their subsidiaries since December 31,
    2002, which would reasonably be expected to have a Material Adverse Effect,
    except as has been disclosed in the CCH II Summary Information or contained
    or reflected in any press release issued prior to the date of this Agreement
    or in any report, schedule, form, statement or other document (together with
    all exhibits, financial statements, schedules and any amendments thereto)
    that has been filed by CCI or Holdings with the Securities and Exchange
    Commission prior to the date of this Agreement pursuant to the reporting
    requirements of the Securities Exchange Act (including material filed
    pursuant to Section 13(a) or 15(d)). The CCH II Summary Information, taken
    together with the reports, schedules, forms, statements and other documents
    (together with all exhibits, financial statements, schedules and any
    amendments thereto) that have been filed by CCI or Holdings with the
    Securities and Exchange Commission pursuant to the reporting requirements of
    the Securities Exchange Act (including material filed pursuant to
    Section 13(a) or 15(d)), does not contain an untrue statement of a material
    fact or omit to state a material fact required to be stated therein or
    necessary to make the statements therein, in light of the circumstances
    under which they were made, not misleading.
    
    2.5 Same Issuer. The issuer of the New Notes and the issuer of the Old Notes
    is the same entity for United States federal income tax purposes, assuming
    that the respective corporate co-issuers are not treated as issuers for such
    tax purposes.
    
    2.6 Rule 144A Eligibility. On the Closing Date, the New Notes will not be of
    the same class as securities listed on a national securities exchange
    registered under Section 12 of the Securities Exchange Act of 1934, as
    amended (the "Exchange Act") or quoted in an automated inter-dealer
    quotation system.
    
    2.7 No Integration. Neither the CCH II Issuers nor any of their affiliates
    (as defined in Rule 501(b) of Regulation D of the Securities Act
    ("Regulation D")) has, directly or through any agent, sold, offered for
    sale, solicited offers to buy or otherwise negotiated in respect of, any
    security (as defined in the Securities Act), that is or will be integrated
    with the sale of the New Notes in a manner that would require registration
    of the New Notes under the Securities Act.
    
    2.8 No General Solicitation. None of the CCH II Issuers nor any of their
    affiliates or any other person acting on its or their behalf (other than the
    Holders, as to which no representation is made) has solicited offers for, or
    offered or sold, the New Notes by means of any form of general solicitation
    or general advertising within the meaning of Rule 502(c) of Regulation D or
    in any manner involving a public offering within the meaning of Section 4(2)
    of the Securities Act.
    
    2.9 Securities Law Exemptions. Assuming the accuracy of the representations
    and warranties of the Holders contained herein and their compliance with
    their agreements set forth herein, it is not necessary, in connection with
    the issuance and sale of the New Notes to the Holders, to register the New
    Notes under the Securities Act or to qualify the indenture relating to such
    New Notes under the Trust Indenture Act of 1939, as amended.
    
    2.10 Public Documents. Holdings has filed all reports, registration
    statements, proxy statements, and other materials, together with any
    amendments required to be made with respect thereto, that were required to
    be filed with the Securities and Exchange Commission under the Securities
    Act or the Exchange Act from and after December 31, 2002 (all such reports
    and statements are collectively referred to herein as the "Commission
    Filings"). As of their respective dates, the Commission Filings, including
    the financial statements contained therein, complied in all material
    respects with all of the statutes and published rules and regulations
    enforced or promulgated by the regulatory authority with which the
    Commission Filings were filed, and, except to the extent the information in
    any Commission Filing has been revised or superseded by a later filed
    Commission Filing, did not contain any untrue statement of material fact or
    omit to state any material fact required to be stated therein or necessary
    in order to make the statements therein, in light of the circumstances under
    which they were made, not misleading.

    

 3. Representations and Warranties of each Holder. Each Holder represents and
    warrants to the CCH II Issuers, as of the date hereof and as of the Closing
    Date, as follows:

    3.1 Organization, Standing, and Authority. Such Holder (i) is duly
    organized, validly existing and in good standing under the laws of its state
    of organization and (ii) has the requisite corporate or other entity power
    and authority to execute and deliver this Agreement and to perform its
    obligations hereunder.
    
    3.2 Authorization and Binding Obligation. The execution and delivery of this
    Agreement and any other Transaction Documents to which it will be a party
    and the performance by such Holder of its obligations hereunder and
    thereunder have been duly authorized by all necessary organizational action,
    including any necessary approval by its board of directors or other
    governing body, and no other organizational proceedings on its part are
    necessary for the execution and delivery of this Agreement and any other
    Transaction Documents to which it will be party and the performance of its
    obligations provided for herein and therein.  This Agreement has been, and
    any other Transaction Documents to which it is a party will be, duly
    executed and delivered by it and, assuming this Agreement and such other
    Transaction Documents are binding obligations of the CCH II Issuers, this
    Agreement and such other Transaction Documents will constitute valid and
    binding obligations of it enforceable against it in accordance with their
    terms, subject, as to enforcement, to bankruptcy, insolvency, reorganization
    and other laws of general applicability relating to or affecting creditors'
    rights and to general equity principles.
    
    3.3 Ownership of Securities. Such Holder owns, beneficially, all of the Old
    Notes set forth in Column I on such Holder's Schedule I attached hereto.
    Such Holder owns all of such Old Notes free and clear of any Liens (other
    than the obligations pursuant to this Agreement and except for such transfer
    restrictions of general applicability as may be provided under the
    Securities Act and the "blue sky" laws of the various States of the United
    States). Without limiting the foregoing, except for such Holder's
    obligations under this Agreement and except for such transfer restrictions
    of general applicability as may be provided under the Securities Act and the
    "blue sky" laws of the various States of the United States, such Holder has
    sole power of disposition with respect to all such Old Notes, with no
    restrictions on its rights of disposition pertaining thereto and no person
    or entity other than such Holder has any right to direct or approve the
    disposition of any such Old Notes. All of such Holder's Old Notes are held
    for the account of such Holder by the entity named on its signature page of
    this Agreement.
    
    3.4 New Notes Not Registered. Such Holder understands that the New Notes,
    when issued, will not have been registered under the Securities Act and are
    issued in reliance upon an exemption from the registration requirements of
    the Securities Act, which depends upon, among other things, the accuracy of
    the representations of such Holder as expressed herein. Such Holder is not
    acquiring the New Notes with a view to any distribution thereof or with any
    present intention of offering or selling any of the New Notes in a
    transaction that would violate the Securities Act or the securities laws of
    any state of the United States or any other applicable jurisdiction. Such
    Holder has not offered, sold or delivered the New Notes to be acquired by
    such Holder, and will not offer, sell or deliver the New Notes, except
    pursuant to an effective registration statement under the Securities Act or
    an exemption from such registration to the extent available under the
    Securities Act. Such Holder understands and acknowledges that no public
    market now exists for the New Notes and that neither CCH II nor any
    affiliate thereof has made any assurances that a public market will ever
    exist for the New Notes.
    
    3.5 Qualified Institutional Buyer; Knowledge. Such Holder is a "qualified
    institutional buyer" as defined in Rule 144A promulgated under the
    Securities Act, with such knowledge and expertise in financial and business
    matters as are necessary in order to evaluate the merits and risks of the
    transactions contemplated by this Agreement, including the investment in the
    New Notes. Such Holder has reviewed the CCH II Summary Information, the Form
    10-K for the year ended December 31, 2002 and the Form 10-Q for the period
    ended June 30, 2003 for Holdings LLC. Such Holder is aware of the business
    affairs and financial condition of the CCH II Issuers and Holdings and has
    acquired sufficient information about the CCH II Issuers and Holdings to
    reach an informed and knowledgeable decision to exchange the Old Notes for
    the New Notes.

    

    Covenants
    .

    4.1 Reasonable Best Efforts to Close. The CCH II Issuers and each Holder
    shall use commercially reasonable best efforts to take such actions as are
    necessary or desirable to consummate the transactions contemplated by this
    Agreement; provided, however, that Holder need not incur out of pocket
    expenses which are not customary for transactions of this type to fulfill
    its obligations hereunder.
    
    4.2 Limitations on Transfer. During the period between the execution of this
    Agreement and ending at the earlier of (a) the termination of this
    Agreement, or (b) the Closing Date, no Holder shall sell, assign or transfer
    any interest in its Old Notes which are the subject of this Agreement, or
    otherwise take any action which would inhibit or impair such Holder's
    ability to deliver such Old Notes at the Closing in compliance with the
    terms of this Agreement. Subject to the restrictions set forth in Section
    4.3 and the Confidentiality Agreement referred to therein, each Holder may
    sell, transfer or assign other Old Notes owned by it which are not the
    subject of this Agreement.
    
    4.3 Confidentiality Agreement. Notwithstanding anything to the contrary
    therein, the Confidentiality Agreement previously entered into between each
    Holder and Lazard Freres & Co. on behalf of Charter Communications, Inc.,
    and the confidentiality and standstill obligations set forth therein, shall
    survive and remain in full force and effect and shall not expire until such
    time as CCH II or any of its subsidiaries, parent companies or other
    affiliates makes a public announcement of this Agreement or the transactions
    contemplated hereby; provided that CCH II shall make such public
    announcement as soon as practicable after this Agreement has been entered
    into by all parties, but in no event later than twenty-four hours after this
    Agreement has been entered into by all parties. If CCH II fails to make a
    public announcement in accordance with this Section 4.3, the Confidentiality
    Agreement referred to herein, and all obligations of the parties thereunder,
    shall terminate automatically. Except as required by applicable law, the CCH
    II Issuers and their affiliates will keep confidential the participation of
    the Holder in this exchange and the amount of Old Notes sold by it
    hereunder, and the CCH II Issuers, their affiliates and the Holder will keep
    confidential the consideration received by Holder for the Old Notes, in each
    case with the same level of care such party holds its own confidential and
    proprietary information.
    
    4.4 Supplying Information. While the New Notes remain outstanding and are
    "restricted securities" within the meaning of Rule 144(a)(3) under the
    Securities Act, the CCH Issuers will, during any period in which they are
    not subject to and in compliance with Section 13 or 15(d) of the Exchange
    Act, furnish to holders of the New Notes and prospective purchasers of the
    New Notes designated by such holders, upon the request of such holders or
    such prospective purchasers, the information required to be delivered
    pursuant to Rule 144A(d)(4) under the Securities Act.
    
    4.5 PORTAL and DTC. The CCH II Issuers shall use their best efforts to
    arrange, on or before the Closing Date, for the New Notes to be designated
    Private Offerings, Resales and Trading through Automated Linkages ("PORTAL")
    Market securities in accordance with the rules and regulations adopted by
    the National Association of Securities Dealers, Inc. ("NASD") relating to
    trading in the PORTAL Market and for the New Notes to be eligible for
    clearance and settlement through the Depositary Trust Company.
    
    4.6 No Integration. Neither of the CCH II Issuers nor any of their
    affiliates (as defined in Rule 501(b) of Regulation D) will, directly or
    through any agent, sell, offer for sale, solicit offers to buy or otherwise
    negotiate in respect of, any security (as defined in the Securities Act),
    that is or will be integrated with the sale of the New Notes in a manner
    that would require registration of the New Notes under the Securities Act.
    
    4.7 No General Solicitation. None of the CCH II Issuers or any of their
    affiliates or any other person acting on its or their behalf (other than the
    Holders, as to which no covenant is given) will solicit offers for, or offer
    or sell, the New Notes by means of any form of general solicitation or
    general advertising within the meaning of Rule 502(c) of Regulation D or in
    any manner involving a public offering within the meaning of Section 4(2) of
    the Securities Act.
    
    4.8 Cancellation; No Distribution of Old Notes. Promptly following receipt
    of the Old Notes by CCH II, the Old Notes will be returned, through a series
    of distributions, to Holdings LLC, following which they will be cancelled
    and will cease to be outstanding. The CCH II Issuers shall not resell or
    reissue the Old Notes in any manner that would cause the Holder to be
    engaged in a distribution of the Old Notes under the Securities Act of 1933,
    as amended.
    
    4.9 Tax Treatment. The parties agree to treat the issuance of the New Notes
    in exchange for the Old Notes as a taxable exchange for United States
    federal income tax purposes, unless otherwise required by law, and
    acknowledge that, depending upon the circumstances, the New Notes may bear
    original issue discount.

    

 4. Conditions to Closing.

    5.1 Conditions to the Obligations of each Holder. The obligations of each
    Holder to close the Exchange are subject to the fulfillment on or before the
    Closing Date of the following:
    
    No Injunction or Proceeding
    . As of the Closing, there shall be no injunction, stay or restraining order
    in effect with respect to the transactions provided for herein and there
    shall not be pending or threatened any action, proceeding or investigation
    involving such Holder challenging or seeking damages from such Holder in
    connection with the Exchange or seeking to restrain or prohibit the
    consummation of the Exchange.
    Accuracy of Representation
    s. The representations and warranties made by the CCH II Issuers in this
    Agreement shall have been accurate in all material respects as of the date
    of this Agreement and shall be accurate in all material respects as of the
    Closing Date as if made on the Closing Date (except those qualified by
    Material Adverse Affect, which shall be accurate in all respects).
    Performance
    . The covenants and obligations that the CCH II Issuers are required to
    comply with or to perform pursuant to this Agreement at or prior to the
    Closing shall have been complied with and performed in all material
    respects.
    Execution and Delivery of Transaction Documents
    . The Transaction Documents shall have been executed and delivered by all
    parties thereto (other than the Holders) and delivered to the Holder.
    Minimum Issuance of New Notes
    . At least $1.00 billion of New Notes, including New Notes to be issued
    under this Agreement and any other New Notes to be issued concurrently
    therewith, shall have been issued by the CCH II Issuers.
    Opinion of Counsel
    . Irell & Manella, LLP, counsel for the CCH II Issuers, shall have furnished
    to the Holders, at the request of the CCH II Issuers, their written opinion,
    dated the Closing Date and addressed to the Holders, in form and substance
    reasonably satisfactory to the Holders, to the effect set forth in Annex A
    hereto.
    PORTAL and DTC
    . The CCH II Issuers shall have arranged for the New Notes to be designated
    Private Offerings, Resales and Trading through Automated Linkages ("PORTAL")
    Market securities in accordance with the rules and regulations adopted by
    the National Association of Securities Dealers, Inc. ("NASD") relating to
    trading in the PORTAL Market and for the New Notes to be eligible for
    clearance and settlement through the Depositary Trust Company.
    
    5.2 Conditions to the Obligations of the CCH II Issuers. The obligations of
    the CCH II Issuers to close the Exchange are subject to the fulfillment on
    or before the Closing Date of the following:
    
    No Injunction
    . As of the Closing, there shall be no injunction, stay or restraining order
    in effect with respect to the transactions provided for herein and there
    shall not be pending or threatened any action, proceeding or investigation
    challenging or seeking damages in connection with the Exchange or seeking to
    restrain or prohibit the consummation of the Exchange.
    Accuracy of Representation
    s. The representations and warranties made by each Holder in this Agreement
    shall have been accurate in all material respects as of the date of this
    Agreement and shall be accurate in all material respects as of the Closing
    Date as if made on the Closing Date.
    Performance
    . The other covenants and obligations that each Holder is required to comply
    with or to perform pursuant to this Agreement at or prior to such Closing
    shall have been complied with and performed in all material respects.
    Execution and Delivery of Transaction Documents
    . The Transaction Documents shall have been executed and delivered by all
    parties thereto (other than the CCH II Issuers) and delivered to CCH II.
    
    

 5. Termination.

    6.1 By Mutual Consent. This Agreement may be terminated at any time prior to
    the Closing Date by the mutual written consent of CCH II and the Holders.
    
    6.2 By Holders. This Agreement may be terminated by the Holders, upon a
    material breach of any representation, warranty, covenant or agreement on
    the part of the CCH II Issuers set forth in this Agreement, or if any
    representation or warranty of the CCH II Issuers shall have become
    materially incorrect or untrue (or, in the case of representiations or
    warranties qualified by reference to a Material Adverse Effect, shall have
    become incorrect or untrue) in either case such that the conditions set
    forth in Section 5.1(a) or 5.1(b) would not be satisfied and in either case
    not less than one business day after written notice of such breach by the
    Holders to CCH II.
    
    6.3 By the CCH II Issuers. This Agreement may be terminated by the CCH II
    Issuers, upon a material breach of any representation, warranty, covenant or
    agreement on the part of any Holder set forth in this Agreement, or if any
    representation or warranty of any Holder shall have become materially
    incorrect or untrue, in either case such that the conditions set forth in
    Section 5.2(a) or Section 5.2(b) would not be satisfied and in either case
    not less than one business day after written notice of such breach by CCH II
    to the Holder(s).
    
    6.4 Failure to Close. If the Closing does not occur by September 24, 2003,
    then any Holder or the CCH II Issuers may terminate this Agreement by
    delivery of written notice of termination to the other parties hereto;
    provided, however, any party that is in material breach of this Agreement
    shall not have the right to terminate this Agreement pursuant to this
    Section 6.4.
    
    6.5 Effect of Termination. If this Agreement is terminated as provided in
    this Section 6, then this Agreement will forthwith become null and void and
    there will be no liability on the part of any party hereto to any other
    party hereto or any other person or entity in respect thereof, provided
    that: (i) the obligations of the parties described in Section 7.3 will
    survive any such termination; and (ii) no such termination will relieve any
    party from liability for breach of its obligations under this Agreement, and
    in such event the other parties shall have all rights and remedies available
    at law or equity, including the right of specific performance against such
    party.

    

 6. Miscellaneous.

    7.1 Governing Law. This Agreement shall be governed in all respects by the
    internal laws of the State of New York without regard to principles of
    conflicts of law or choice of law.
    
    7.2 Further Assurances; Additional Documents. The parties shall take any
    actions and execute any other documents that may be necessary or desirable
    to the implementation and consummation of this Agreement upon the reasonable
    request of the other party.
    
    7.3 Fees and Expenses. Each party shall be responsible for its own
    
    fees and expenses incurred in connection with this Agreement.
    
    7.4 Severability. If any term or provision of this Agreement is determined
    by a court of competent jurisdiction to be invalid, illegal or incapable of
    being enforced by any rule of law or public policy, all other terms and
    provisions of this Agreement shall nevertheless remain in full force and
    effect so long as the economic or legal substance of the transactions
    contemplated hereby is not affected in any manner materially adverse to any
    party. Upon determination that any term or other provision of this Agreement
    is invalid, illegal or incapable of being enforced, the parties hereto shall
    negotiate in good faith to attempt to agree on a modification of this
    Agreement so as to effect the original intent of the parties as closely as
    possible to the fullest extent permitted by law in an acceptable manner to
    the end that the transactions contemplated hereby are fulfilled to the
    greatest extent possible.
    
    7.5 Entire Agreement. This Agreement, the Confidentiality Agreement and the
    other Transaction Documents represent the entire agreement and
    understandings between the parties concerning the Exchange and the other
    matters described therein and supersedes and replaces any and all prior
    agreements and understandings.
    
    7.6 No Oral Modification. This Agreement may only be amended in writing
    signed by the CCH II Issuers and by each Holder.
    
    7.7 Notices. All notices, requests and other communications hereunder shall
    be in writing and shall be deemed to have been duly given at the time of
    receipt if delivered by hand, by reputable overnight courier or by facsimile
    transmission (with receipt of successful and full transmission) to the
    applicable parties hereto at the address stated on the signature pages
    hereto or if any party shall have designated a different address or
    facsimile number by notice to the other party given as provided above, then
    to the last address or facsimile number so designated.
    
    7.8 Submission to Jurisdiction. Each of the parties hereto (a) consents to
    submit itself to the personal jurisdiction of any federal court located in
    the state of New York or any New York state court in the event any dispute
    arises out of this Agreement or any of the transactions contemplated hereby,
    (b) agrees that it will not attempt to deny or defeat such personal
    jurisdiction by motion or other request for leave from any such court and
    (c) agrees that it will not bring any action relating to this Agreement or
    any of the transactions contemplated hereby in any court other than a
    federal or state court sitting in the state of New York.
    
    7.9 EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHTS
    TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS
    AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
    
    7.10 Counterparts. This Agreement may be executed in one or more
    counterparts each of which shall be deemed an original and all of which
    together shall constitute one instrument. Facsimile signatures shall
    constitute original signatures.

    

[NEXT PAGE IS SIGNATURE PAGE]




--------------------------------------------------------------------------------




CCH II'S SIGNATURE PAGE TO EXCHANGE AGREEMENT

IN WITNESS WHEREOF the parties have executed this Agreement on the date set
forth below.

 

"CCH II"

Dated:

__________________, 2003

CCH II, LLC, a Delaware limited liability company

       

By:

____________________________

 

Name:

____________________________

 

Its:

____________________________

       

"CCH II CAPITAL"

Dated:

__________________, 2003

CCH II CAPITAL CORP., a Delaware corporation

       

By:

____________________________

 

Name:

____________________________

 

Its:

____________________________

       

"HOLDINGS"

Dated:

__________________, 2003

Charter Communications Holdings, LLC, a Delaware limited liability company

       

By:

____________________________

 

Name:

____________________________

 

Its:

____________________________

       

"HOLDINGS CAPITAL"

Dated:

__________________, 2003

Charter Communications Holdings Capital Corporation, a Delaware corporation

       

By:

____________________________

 

Name:

____________________________

 

Its:

____________________________

     

 

 

Notice Address:

 

Charter Communications, Inc.
12405 Powerscourt Drive
St. Louis, Missouri 63131
Facsimile: (314) 965-8793
Attn: Carl Vogel and Curtis S. Shaw, Esq.

With a copy to:
Irell & Manella LLP
1800 Avenue of the Stars, Suite 900
Los Angeles, CA 90067
Facsimile: (310) 203-7199
Attn: Alvin G. Segel, Esq.

   




--------------------------------------------------------------------------------




 

HOLDER'S SIGNATURE PAGE TO EXCHANGE AGREEMENT

   

 

 

"Holder"

     

Dated:

__________________, 2003

_______________________________
Holder Name

       

By:

____________________________

 

Name:

____________________________

 

Its:

____________________________

 

THE SIGNATURE(S) MUST BE GUARANTEED BY AN ELIGIBLE GUARANTOR INSTITUTION (BANKS,
STOCKBROKERS, SAVINGS AND LOAN ASSOCIATIONS AND CREDIT UNIONS WITH MEMERSHIP IN
AN APPROVED SIGNATURE GUARANTEE MEDALLION PROGRAM).

MEDALLION GUARANTEE:

 

 

 

 

 

 

 

 

 

Name of nominee holder or DTC Participant(s) holding Old Notes for the benefit
of Holder:

__________________________________________________

DTC Participant Number:______________________________

 

Holder Name and Address:

________________________
________________________
________________________
________________________
Fax Number:




--------------------------------------------------------------------------------




SCHEDULE I
NAME OF HOLDER: ________________________



Title of Old Notes to be Exchanged

Column I -Principal Amount of Old Notes owned by Holder to be Exchanged by
Holder Pursuant to Section 1.1

Column II --Principal Amount of New Notes to be received in exchange for Old
Notes

 

$__________________

$__________________

 

$__________________

$__________________

 

$__________________

$__________________

 

$__________________

$__________________

 

$__________________

$__________________




--------------------------------------------------------------------------------






 

EXHIBIT A
CERTAIN DEFINITIONS

Definitions

. For purposes of this Agreement, the following terms shall have the following
meanings:



"Claims" means any claims, actions, causes of action, liabilities, agreements,
demands, damages, debts, rights, interests, obligations, suits, judgments and
charges of whatever nature, whether liquidated or unliquidated, fixed or
contingent, matured or unmatured, foreseen or unforeseen, known or unknown, that
exist or may exist as of the date of this Agreement, or thereafter arising in
law, equity or otherwise.

"Governmental Authority" means the United States of America, any state,
commonwealth, territory or possession of the United States of America, any
foreign state and any political subdivision or quasi governmental authority of
any of the same, including any court, tribunal, department, commission, board,
bureau, agency, county, municipality, province, parish or other instrumentality
of any of the foregoing.

"Legal Requirement" means applicable common law and any statute, ordinance, code
or other law, rule, regulation, order, technical or other written standard,
requirement, policy or procedure enacted, adopted, promulgated, applied or
followed by any Governmental Authority, including any judgment or order and all
judicial decisions applying common law or interpreting any other Legal
Requirement, in each case, as amended.

"Lien" means any security interest, any interest retained by the transferor
under a conditional sale or other title retention agreement, mortgage, lien,
pledge, option, encumbrance, adverse interest, constructive exception to, defect
in or other condition affecting title or other ownership interest of any kind,
which constitutes an interest in or claim against property, whether or not
arising pursuant to any Legal Requirement.

"Material Adverse Effect" means a material adverse effect on (i) the business or
condition (financial or otherwise) of Holdings or CCH II and, in each case, its
direct and indirect subsidiaries, taken as a whole, but without giving effect to
any effect resulting from changes in conditions that are applicable to the
economy or the cable television industry on a national basis, or (ii) on the
ability of the CCH II Issuers or their affiliates to perform their obligations
under this Agreement.

"Securities Act" means the Securities Act of 1933, as amended, and the rules and
regulations thereunder.

"Transaction Documents" means this Agreement and the other documents and
instruments to be executed and delivered in connection herewith at or prior to
the Closing, including without limitation the New Notes and the registration
rights agreements and indentures referred to in this Agreement.